Citation Nr: 0217980	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of a fractured left wrist.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel






INTRODUCTION

The veteran in this case served on active duty from 
January 1951 to January 1953.  He had an additional period 
of active military service from April 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  By way of the 
referenced decision, the RO denied the veteran's claim 
seeking an increased rating in excess of 10 percent for 
the residuals of a fractured left wrist.  The veteran has 
perfected a timely appeal with respect to this issue.


FINDING OF FACT

The veteran's residuals of a fractured left wrist are 
manifested by subjective complaints of pain and 
demonstrable limitation of motion; the veteran's left 
wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 
percent for residuals of a fractured left wrist are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 
(2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking a higher rating evaluation for residuals of 
a fractured left wrist, the veteran has received the 
degree of notice which is contemplated by law.  The RO 
specifically provided the veteran with a copy of the 
November 2001 appealed rating action in this case, in 
addition to a January 2002 statement of the case.  These 
documents notified the veteran of the evidence needed to 
substantiate a claim in excess of his currently assigned 
10 percent rating.  By way of the aforementioned 
documents, the veteran was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  In this 
manner, VA more narrowly assessed and articulated for the 
veteran his obligation to provide any outstanding 
evidence, if existent, necessary for purposes of 
adequately satisfying the regulatory requirements for a 
higher disability evaluation.  In August 2001, VA sent the 
veteran a letter that provided him with a more detailed 
account of the recent enactment of the VCAA.  Within the 
same letter, VA again notified the veteran regarding that 
evidence which was necessary for purposes of obtaining a 
higher disability evaluation.  In response to VA's August 
2001 letter, the veteran did not identify any outstanding 
evidence; rather, he indicated that he had not been 
receiving any medical treatment for his left wrist.  The 
Board finds therefore, that VA has adequately fulfilled 
its obligation to inform the veteran of evidence not 
previously provided to VA, but necessary for purposes of 
appropriately assigning a disability evaluation to his 
service-connected residuals of a fractured left wrist.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate a disability rating in excess of his 
current rating evaluation.  First, the RO made reasonable 
efforts to develop the record in that the veteran's 
service medical records were obtained and associated with 
the claims folder.  In September 2001, the veteran was 
provided with a more recent VA examination for purposes of 
evaluating his service-connected disability, and a copy of 
the examination report is of record.  

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Increased Rating.

The veteran contends that a higher disability rating is 
warranted in his case because his current 10 percent 
rating does not adequately reflect the severity of his 
residuals of a fractured left wrist.

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has 
a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  When after a careful review of 
all available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of the disability.  Medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based 
on lack of usefulness and may be due to pain is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior 
during motion.  Many factors are to be considered in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59 (2002).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, when 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In this particular case, the veteran's residuals stemming 
from his in-service fractured left wrist have been rated 
in accordance with disorders of the musculoskeletal 
system.  See 38 C.F.R. § 4.71a.  More specifically, the 
veteran's disability has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, as contemplated by the 
criteria under Diagnostic Code 5215, for limitation of 
motion of the wrist.  (Pursuant to Diagnostic Code 5003, 
degenerative arthritis which is established by x-ray 
findings, will be evaluated based on limitation of motion 
under the appropriate diagnostic code/s for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.)  See 
also 38 C.F.R. §§ 4.20, 4.27 (2002) ([w]hen a disability 
not specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related 
disease or injury in which not only the functions 
affected, but the anatomical localization and 
symptomatology are closely analogous.)

Under Diagnostic Code 5215, a rating of 10 percent is 
warranted where dorsiflexion is less that 15 degrees; a 10 
percent rating is also assigned where palmar flexion is 
limited in line with the forearm.  The veteran in this 
case is right-handed, but under Code 5215, the same rating 
applies regardless of whether the injured extremity is 
dominant.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
Board notes that dorsiflexion of the wrist to 70 degrees 
and palmar flexion to 80 degrees is considered full range 
of motion.  See 38 C.F.R. § 4.71a, Plate II.  

As discussed above, a 10 percent rating is the highest 
schedular evaluation assignable under Diagnostic Code 
5215.  As the veteran is currently in receipt of a 10 
percent rating, the Board has considered Diagnostic Code 
5214 which pertains to ankylosis of the wrist and provides 
for a rating evaluation in excess of 10 percent, however, 
the medical findings of record, to particularly include 
the veteran's most recent September 2001 VA examination, 
do not support a finding that the veteran has ankylosis of 
the wrist.  Rather, the medical findings derived from an 
examination of the veteran in September 2001 indicate the 
veteran's residuals have most notably resulted in 
subjective complaints of pain and some demonstrable 
limitation of motion.  Consequently, the Board finds it 
reasonable to conclude that the veteran's residuals of a 
fractured left wrist are most appropriately evaluated at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, as contemplated by the criteria under 
Diagnostic Code 5215, for limitation of motion of the 
wrist.  

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture 
with related factors, such as marked interference with 
employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA 
officials for consideration of an extra schedular rating 
under 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  In this regard, the Board observes that 
there is no evidence of record which indicates that the 
veteran's residuals of a fractured left wrist have 
recently required him to undergo hospitalization.  The 
record is similarly void of any definitive evidence 
indicating the veteran ever experienced marked 
interference with his employment due to his service-
connected residuals of a fractured left wrist.  
Consequently, while the veteran's residuals of a fractured 
left wrist may well case him some impairment in his daily 
activities, there is nothing in the record to distinguish 
his case from the cases of numerous other veteran's who 
are subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds 
that the currently assigned zero percent schedular rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due 
to the veteran's service-connected residuals of a 
fractured left wrist.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an increased rating in excess of 10 
percent for residuals of a fractured left wrist.

Full consideration has also been given to the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt 
regarding the current level of the veteran's disability in 
his favor, however, the medical evidence in this case does 
not create a reasonable doubt regarding the current level 
of his disability.  Thus, the reasonable doubt doctrine 
does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals of a fractured left wrist is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

